Citation Nr: 0028038	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-09 698	)	DATE
	)
	)


THE ISSUE

Whether a December 31, 1958, decision of the Board of 
Veterans' Appeals denying restoration of service connection 
for bilateral hearing loss should be revised or reversed on 
the basis of clear and unmistakable error in that decision.


REPRESENTATION

Veteran Represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1943 and from July 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on its own motion for review dated February 24, 2000.  
38 U.S.C.A. § 7111(c) (West Supp. 1999); 38 C.F.R. § 20.1400 
(1999).


FINDINGS OF FACT

1.  In an October 1946 rating decision, VA determined that a 
bilateral hearing loss, which preexisted service, had been 
aggravated during service, and VA granted service connection 
for the bilateral hearing loss.

2.  At the time of the October 1946 rating decision, there 
was medical evidence of record showing a worsening of the 
hearing loss during service.

3.  In a December 1958 decision, the Board concluded that the 
October 1946 rating decision was based on clear and 
unmistakable error (CUE) and denied restoration of service 
connection for the bilateral hearing loss.

4.  VA regulations existing at the time of the December 1958 
Board decision placed the burden of proof on the Government 
to show that a final decision was based on CUE.

5.  The December 1958 Board's conclusions that 
"manifestations reported during service and on the report of 
examination at discharge from service[] represented a 
continuation of the preexisting condition" and that 
"aggravation due to acoustic trauma or otherwise is not 
demonstrated" were not clearly supported by the evidence of 
record in 1946 which did show a worsening of the hearing loss 
during service.


CONCLUSION OF LAW

A December 31, 1958, decision of the Board of Veterans' 
Appeals denying restoration of service connection for 
bilateral hearing loss should be reversed on the basis of CUE 
in that decision, and service connection for bilateral 
hearing loss should be restored.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board of Veterans' Appeals (Board) is 
subject to revision on the grounds of clear and unmistakable 
error (CUE).  38 U.S.C.A. § 7111(a) (West Supp. 1999).  
Review to determine whether clear and unmistakable error 
exists in a final decision may be initiated by the Board, on 
its own motion, or by a party to that decision.  38 U.S.C.A. 
§ 7111(c) (West Supp. 1999); Rule of Practice 1400, 64 Fed. 
Reg. 2139 (1999) (to be codified at 38 C.F.R. § 20.1400).  In 
this case, review has been initiated by the Board on its own 
motion.

In October 1946, the RO granted service connection for 
bilateral hearing loss and assigned thereto an initial 
disability rating of 10 percent, effective October 1945.  In 
November 1957, the RO proposed severance of service 
connection of the bilateral hearing loss and, in October 
1958, severance was made effective.  On appeal, the Board, in 
December 1958, upheld the severance.  In August 1995, the RO 
declined to reopen the claim for service connection for 
bilateral hearing loss.  An appeal was perfected to the 
Board.

In reviewing the claims file, the Board determined that CUE 
existed in the Board's December 31, 1958 decision.  
Specifically, the Board concluded that the evidence on record 
at the time of that decision showed that the veteran's 
pre-existing bilateral hearing loss was aggravated during his 
second period of active duty service.  Because the Board 
intended to reverse its prior decision, dated December 31, 
1958, based on CUE and restore service connection for 
bilateral hearing loss "as if the decision had been made on 
the date of the prior decision", the Board informed the 
veteran of its intended actions in a Notice of Motion for 
Review of a Prior BVA Decision on the Grounds of Clear and 
Unmistakable Error in February 2000.  See 38 C.F.R. § 20.1406 
(1999).  The Board allowed the veteran an opportunity to file 
a brief or argument in answer to the Board's motion.

The veteran notified the Board in March 2000 that he had 
nothing to add.  His representative submitted a written brief 
in September 2000.

A decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  VA 
regulations define what constitutes CUE and what does not, 
and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
[CUE]; what does not.

(a)  General.  [CUE] is a very specific 
and rare kind of error.  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

. . . 

(c)  Errors that constitute [CUE].  To 
warrant revision of a Board decision on 
the grounds of [CUE], there must have 
been error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and unmistakable.

(d)  Examples of situations that are not 
[CUE].

. . . 

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  [CUE] 
does not include the otherwise correct 
application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in 
the interpretation of the statute or 
regulation.

38 C.F.R. § 20.1403 (1999).

In this case, the Board in December 1958 had the high burden 
of demonstrating that the October 1946 rating decision which 
granted service connection for bilateral hearing loss based 
on aggravation in service was itself the product of CUE.  VA 
regulations governing findings of CUE in prior final 
decisions, including those governing severance of service 
connection based upon CUE, extant at the time of the December 
1958 Board decision, were similar to those found today under 
section 3.105 of VA regulations.  Compare 38 C.F.R. § 3.9 
(1958) with 38 C.F.R. § 3.105 (1999).  Thus, although the 
Court's case law describing the high burden involved in a 
finding of CUE in a final decision did not exist at the time, 
VA regulations nevertheless set forth the high burden 
involved in such a finding and made clear distinctions, as 
the regulations do today, between a finding of CUE and a 
difference of opinion, the latter which involved special 
procedures and vested the authority for such decision making 
in certain VA officials as it does today.  The regulations 
extant at the time of the 1958 Board decision emphasized, as 
do the regulations today, that, where severance of service 
connection based on clear and unmistakable error was 
involved, the burden of proof was on the Government.  38 
C.F.R. § 3.9(d) (1958), 3.105(d) (1999).  Finally, like a 
finding of CUE today, VA regulations existing at the time of 
the 1958 Board decision required that CUE be "shown by the 
evidence in the file at the time the prior decision was 
rendered."  38 C.F.R. § 3.9(a) (1958).

Upon its review on its own motion, the Board concludes that 
the evidence on record at the time of the October 1946 rating 
decision, and which was still of record at the time of the 
December 1958 Board decision, showed that the veteran's 
pre-existing bilateral hearing loss was aggravated during his 
second period of active duty service.  This evidence included 
the veteran's induction examination, dated July 1944, his 
separation examination, dated September 1945, the examination 
report of Matthew S. Ersner, M.D., dated May 27, 1946, and 
the September 1946 examination report, including audiogram 
results, of William F. Krone, M.D., dated September 1946.  
This evidence showed a worsening of the veteran's hearing 
between the time of induction and the time of separation as 
well as diagnoses of hearing loss within the year after 
service as shown by evidence obtained in connection with the 
veteran's claim for service connection.  The December 1958 
Board's conclusions that "manifestations reported during 
service and on the report of examination at discharge from 
service[] represented a continuation of the preexisting 
condition" and that "aggravation due to acoustic trauma or 
otherwise is not demonstrated" are not clearly supported by 
the evidence of record in 1946, which, as noted above, did 
show a worsening of the hearing loss during service.  
Therefore, the Board concludes that the December 1958 Board's 
decision that the October 1946 rating decision was clearly 
and unmistakably erroneous was itself the product of CUE for 
failing to meet the high burden of proof for severing service 
connection that was required by the regulations in existence 
at that time.  38 C.F.R. § 3.9 (1958).  Accordingly, the 
December 1958 Board decision must be reversed and service 
connection for bilateral hearing loss, restored.

The Board's actions herein render moot the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss 
because service connection for bilateral hearing loss is 
hereby restored.
ORDER

A December 31, 1958, decision of the Board of Veterans' 
Appeals denying restoration of service connection for 
bilateral hearing loss constituted clear and unmistakable 
error and service connection for bilateral hearing loss is 
restored; the motion is granted.



		
	BETTINA S. CALLAWAY
Veterans Law Judge
Board of Veterans' Appeals


 






